INZER, Justice:
This is an appeal by Calvin Mullen from a decree of the Chancery Court of Washington County finding him in contempt of court for failure to pay child support. The court found that appellant had wilfully failed to make child support payments under the former decrees of the court and that he was in arrears in the amount of $350. The court ordered appellant to be incarcerated in the county jail until he purged himself of said contempt by the payment of the $350, plus $8.25 court costs. Appellant requested that the court allow him to appeal to this Court with supersedeas. The court denied the request for the reason that in its opinion, appellant had no statutory right to appeal from his conviction of contempt of court with supersedeas. The court evidently overlooked that we held in Bryant v. Associates Discount Corp., 251 Miss. 1, 167 So.2d 657 (1964), that a person found guilty of civil contempt had a right to appeal with supersedeas under the provisions of Section 1152, Mississippi Code 1942 Annotated (1956).
The record reflects that after the court refused to allow the appeal with super-sedeas, appellant’s present wife paid the $358.25 which was ordered by the court from her own personal funds, and appellant was released from jail. Appellant then posted a $500 cost bond and appealed to this Court contending that the evidence was not sufficient to support the finding that he was in contempt of court.
The payment of $358.25 on his behalf by his present wife effectively purged appellant of the contempt of court. Since appellant has purged himself of contempt of court, the question raised on this appeal is now moot. For this reason, we are of the opinion that this appeal should be dismissed.
Appeal dismissed.
GILLESPIE, P. J., and BRADY, PATTERSON, and HARPER, JJ., concur.